Title: 23d.
From: Adams, John Quincy
To: 


       After breakfast I went to see Coll. Monroe, and Mr. Hardy, of the Virginia delegation. Call’d upon Mr. Fontfreyde. Lounged about untill near two o’clock, and then return’d again to N (189) where the gentlemen of the Virginia delegation lodge. Mr. Gerry, Mr. King, Mr. Monroe, Mr. Hardy, Mr. Smith, and myself, went all in the president’s Carriage, to General Knox, who lives about 2 miles out of town. There was a considerable company at dinner. Miss R. Sears, was remarkable among the Ladies, and was exceedingly pretty. She has lately been ill, and is a little pale, but had she sufficient colour, she would I think be a compleat beauty.
       Mr. Hardy, advised me to spend sometime in Virginia, with Mr. Wythe, who has form’d a sort of a law academy, which, he as well as Mr. Jefferson, and the president think a most usefull institution. Mr. Hardy wishes that there may be much intercourse between the different States, in order to increase, our Union. And for that purpose he thinks that it would be very useful for the youths of one State, to be educated in another.
       Went in the Evening to the Coffee house and at about 9 o’clock returned home.
       